DETAILED ACTION

	Other prior art
US-20140241319 at [0011] – UE transmits periodic CSI for SCell

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim 1, 5, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20130329691) in view Wen (US-20160100397).
As to claim 1, 5, 9, 13: Kim teaches a method performed by a terminal supporting …  in a communication system, the method comprising: receiving a configuration message including information associated with at least one secondary cell (SCell) via radio resource control (RRC) signaling ([0130]: CSI report on SCell triggered through RRC signaling); identifying whether a state of a first SCell of the at least one SCell is to be activated based on the configuration message ([0130]: CSI report on SCell triggered through RRC signaling); and reporting, after a first time from a time of reception of the configuration message, first channel status information (CSI) for the first SCell in case that the state of the first SCell is to be activated ([0130]: CSI report on SCell triggered through RRC signaling).
Kim may not explicitly teach dual connectivity.  However, Wen teaches dual connectivity ([0030, 34, 40]: dual connectivity UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement dual connectivity, taught by Wen, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to enable a UE to transmit and receive data on multiple component carriers from two serving nodes. In addition it would have been obvious to combine Kim and Wen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 3, 4, 6, 7, 8, 10, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20130329691), Wen (US-20160100397) in view Wang (US-20130051264).
As to claim 2, 6, 10, 14: Kim teaches the method of claim 1, 5, 9, 13.
Kim may not explicitly teach further comprising: receiving a medium access control (MAC) control element (CE) to activate a second SCell which is deactivated; and reporting, after a second time, a second CSI for the second SCell.  However, Wang teaches further comprising: receiving a medium access control (MAC) control element (CE) to activate a second SCell which is deactivated ([0109]: MAC CE activates SCell for CSI reporting); and reporting, after a second time, a second CSI for the second SCell ([0109]: MAC CE activates SCell for CSI reporting).
Thus, it would have been obvious to one of ordinary skill in the art to implement MAC CE, taught by Wang, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to report the channel state to the base station. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 7, 11, 15: Kim teaches the method of claim 2, 6, 10, 14.
Kim may not explicitly teach wherein the second CSI is reported after the second time from a time of reception the MAC CE.  However, Wang teaches wherein ([0109]: MAC CE activates SCell for CSI reporting).
Thus, it would have been obvious to one of ordinary skill in the art to implement MAC CE, taught by Wang, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to report the channel state to the base station. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4, 8, 12, 16: Kim teaches the method of claim 2, 6, 10, 14, wherein the first time ([0130]: CSI report on SCell triggered through RRC signaling).
Kim may not explicitly teach is different from the second time. However, Wang teaches is different from the second time ([0109]: MAC CE activates SCell for CSI reporting).
Thus, it would have been obvious to one of ordinary skill in the art to implement timing difference in transmitting CSI reporting, taught by Wang, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to report the channel state to the base station. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Wang discloses transmitting a CSI report at a second time, it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit the CSI report at any time, including a time different from a first time, absent a showing of criticality by Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466